ALLOWABILITY NOTICE
Response to Amendment
The amendment filed 12/17/2020 has been entered in full.  

Response to Arguments
Applicant has amended the claims in response to the grounds of rejection set forth in the prior Office action.  As the amendments overcome the pending grounds of rejection and objection, the rejections and objections are hereby withdrawn.  There are no further pending objections or rejections.  Accordingly, this application is in condition for allowance.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received and no English translation is required.

Drawings
The objection to the Drawings is hereby withdrawn in response to Applicant’s amendments.

Specification
The objection to the Specification is hereby withdrawn in response to Applicant’s amendments.

Claim Interpretation
The claim interpretation under 35 U.S.C. 112(f) is hereby withdrawn in response to Applicant’s amendments.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance.  The claimed features of the newly added amendments, in combination with the remainder of the limitations of the claims, are neither anticipated nor obvious in view of the prior art of record.  The closest prior art is previously cited Dominik Honegger et al “Embedded real-time multi-baseline stereo,” published in the 2017 IEEE International Conference on Robotics and Automation (IRCA) (hereinafter referred to as “Honegger”) and the newly cited Tsurube, US 2012/0177285 A1 (hereinafter referred to as “Tsurube”).  Both references disclose an in line stereoscopic setup similar to Applicant’s (see Honegger Fig. 3; see also Tsurube Fig. 3), but both are different from Applicant’s in the physical relationships between the cameras and the algorithmic relationships between their applications – as detailed in the newly added amendments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW M MOYER/             Primary Examiner, Art Unit 2663